Citation Nr: 9923233	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-13 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for Grave's disease.  

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

The appellant had active military service from April 1986 to 
April 1997 with nine years of prior active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, granted 
service connection for Grave's disease (assigning a 10 
percent rating); hypertension (assigning a noncompensable 
rating); hemorrhoids (assigning a noncompensable rating); 
warts on the right hands and cheeks (assigning a 
noncompensable rating); right foot bunions (assigning a 
noncompensable rating); urticaria (assigning a noncompensable 
rating); and a right heel stress fracture (assigning a 
noncompensable rating).  The grants of service connection 
were effective the day after separation from service, May 1, 
1997.

The appellant filed timely notices of disagreement with 
regard to the issues of the propriety of the initial ratings 
for hypertension and Grave's disease.  

In February 1999 the RO assigned a compensable 10 percent 
rating for the appellant's service-connected hypertension, 
effective May 1, 1997.  

The appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
The appellant and her representative have not indicated 
satisfaction with this rating.  Thus the issue of entitlement 
to a rating in excess of 10 percent for hypertension is for 
appellate review.  The issue of entitlement to an initial 
rating in excess of 10 percent for Grave's disease shall be 
addressed in the remand portion of this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant's hypertension is manifested by diastolic 
blood pressure readings predominantly less than 100 with 
medication.  Diastolic blood pressure of predominantly 110 or 
more, or systolic blood pressure of predominantly 200 or more 
has not been demonstrated during any period since the 
effective date of the grant of service connection.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010-5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show hypertension in service 
dating back to September 1990.  In October 1990, blood 
pressure readings included 164/110, 162/112, 162/110.  
Subsequent blood pressure testing in October 1990 showed 
blood pressure of 150/100, 142/96, and 144/108.  On follow-up 
two weeks later, blood pressure was measured as 170/110, and 
the appellant was started on Atenolol.  
Diastolic blood pressure readings during service were 
frequently reported as being between 100 and 110.  In 
November 1995, her blood pressure was measured at 140/90.  In 
February 1996 it was measured as 160/100.  In August 1996 it 
was 155/100, and in October 1996 it was 150/100.  Blood 
pressure in January and March 1997 was measured at 150/95.  
Other treatment for hypertension included Procardia.  Records 
indicate that she was switched to Norvasc for her blood 
pressure in March 1997.  

In May 1997, the appellant filed an application alleging 
service connection, in pertinent part, for hypertension.  

In August 1997 the appellant underwent, in pertinent part, a 
VA general medical examination.  The appellant reported that 
she had taken Atenolol for hypertension from 1991 to 1997, 
but that she had recently switched to Norvasc.  The appellant 
reported a history of blurry vision, headaches, chest pain; 
however, she stated that her symptoms were currently improved 
and that they rarely occurred.  On examination, the 
appellant's sitting blood pressure in the left arm was 
measured as 138/90.  Standing blood pressure was 136/90.  It 
was concluded that the appellant's hypertension was fairly 
well-controlled.  

Criteria

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. §4.2 
(1998).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of her 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, she should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

By regulatory amendment effective January 12, 1998, 
substantive changes were made to the respective schedular 
criteria for evaluating the cardiovascular system, including 
hypertensive vascular disease as set forth in 38 C.F.R. § 
4.104 (1998).  See 62 Fed. Reg. 62507-62524 (1997).  Where 
the law and regulations change while a case is pending, the 
version most favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

Under the old criteria set forth under Diagnostic Code 7101, 
a 10 percent disability rating is assigned when the diastolic 
pressure is 100 or more.  A 20 percent disability rating is 
assigned when the diastolic pressure is predominantly 110 or 
more with definite symptoms.  A 40 percent rating is assigned 
when the diastolic pressure is predominantly 120 or more and 
moderately severe symptoms.  A 60 percent evaluation is 
assigned when the diastolic pressure is predominantly 130 or 
more and severe symptoms.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997).  

Under the revised schedular criteria set forth under 
Diagnostic Code 7101, effective January 12, 1998, a 10 
percent disability rating is assigned when the diastolic 
pressure is 100 or more, or systolic pressure predominantly 
160 or more; or minimum evaluation for an individual with a 
history of diastolic pressure of 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
assigned when the diastolic pressure is predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  A 40 
percent rating is assigned when the diastolic pressure is 
predominantly 120 or more.  A 60 percent rating is assigned 
when the diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  

Analysis

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case, the veteran is 
technically not seeking an increased rating, since her appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also finds that VA has complied with its duty to 
assist the veteran with the development her claim.  In this 
regard, the Board notes that the veteran's representative has 
pointed out that a July 1997 VA psychiatric examination was 
apparently conducted without the examiner having access to 
the veteran's claims folder.  This examination touched only 
tangentially on the claim for a higher original evaluation 
for hypertension.  The veteran was afforded a VA general 
medical examination that appears to have accurately and fully 
evaluated the severity of her hypertension.

The appellant's hypertension does not warrant an initial 
rating in excess of 10 percent under either the old or new 
regulations.  Both the old and new regulation provide for a 
20 percent evaluation where diastolic blood pressure readings 
are predominantly 110 or more.  The new regulation provides 
the additional opportunity to assigning a rating of 20 
percent for systolic pressure of predominantly 200 or more.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (1998); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997). 

The appellant's hypertension is currently evaluated as 10 
percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7101.  
Under Diagnostic Code (DC) 7101, a 10 percent rating 
contemplates diastolic pressure of 100 or more, or systolic 
pressure predominantly 160 or more; or minimum evaluation for 
an individual with a history of diastolic pressure of 100 or 
more who requires continuous medication for control.  The 
next higher rating (20 percent) requires diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  

At the time of the August 1997 VA general medical 
examination, the appellant's hypertension was found to be 
under fairly good control.  Standing blood pressure was 
136/90 and sitting blood pressure was 138/90.  The appellant 
was noted to be taking Norvasc.  

While there is a history of frequent diastolic blood pressure 
readings of 110 while in service, there have been no such 
findings since the grant of service connection for 
hypertension.  There have been no post-service findings of 
systolic blood pressure of predominantly 200 or more.  In 
addition, the appellant reported at the August 1997 VA 
examination that her symptoms of hypertension were improved 
and occurred rarely.  This constitutes persuasive evidence 
that the appellant's hypertension does not warrant an initial 
rating in excess of 10 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998).  

As the Board noted earlier, the appellant's case involves an 
appeal as to the initial rating assigned for her service-
connected hypertension on the occasion of the grant of 
service connection by the RO in January 1998, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In initial rating cases, separate 
rating can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 
at 9.  In the case at hand, the Board finds that staged 
ratings are not appropriate.  There was no period since the 
grant of service connection when the veteran met the criteria 
for an evaluation in excess 10 for hypertension.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an initial rating in excess of 10 percent for 
hypertension.  

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
appellant with the provisions of 38 C.F.R. § 3.321(b)(1).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board notes that neither the appellant nor her 
representative has raised the question of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  There 
is nothing in the record that raises such a claim.  The 
record shows that the veteran's hypertension has required no 
post-service periods of hospitalization for hypertension, nor 
is there evidence that hypertension has caused marked 
interference with employment.  In fact, the veteran has 
reported no time lost from work.  Having reviewed the record 
with the above mandates in mind, the Board finds no basis for 
further action on this question.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's Graves disease under the provisions of 38 
C.F.R. § 4.119, Diagnostic Code 7903 (1998) for 
hypothyroidism.  The disease could also be evaluated under 
the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7900, 
hyperthyroidism.  In any event, the veteran has not been 
afforded an examination that contains findings referable to 
the criteria contained in Diagnostic Codes 7900 or 7903.

For the application of the Rating Schedule, accurate and 
fully descriptive medical examinations are required, with 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1 (1998).  If an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (1998).  
The August 1997 VA general medical examination is inadequate 
and incomplete for purposes of evaluating the appellant's 
service-connected Grave's disease.  

In light of the above, and to ensure full compliance with due 
process requirements, the appellant's claim is remanded to 
the RO for the following development:

1.  The appellant and her representative 
should be provided the opportunity to 
present any additional arguments or 
evidence in support of her claim.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  

2.  The veteran should also be requested 
to furnish information as to any 
treatment she has received since service 
for Grave's disease.  The RO should then 
take all necessary steps to obtain copies 
of those records not all ready part of 
the claims folder.

3.  The RO should schedule the appellant 
for an appropriate examination for the 
purpose of ascertaining the current 
severity of the veteran's Grave's 
disease.  

The claims file and copies of the 
criteria for rating the endocrine system 
should be made available to and reviewed 
by the examiner prior completion of the 
examination.  The examination report must 
be annotated in this regard.  

The examiner should report whether the 
veteran's Grave's disease causes 
fatigability; constipation; mental 
sluggishness; muscular weakness; mental 
disturbance (including dementia, slowing 
of thought, or depression); weight gain 
or loss; cold intolerance; nervous 
system, cardiovascular, or 
gastrointestinal involvement; bradycardia 
(less than 60 beats per minute); 
sleepiness; tachycardia; tremor; 
increased pulse or blood pressure; 
emotional instability; or eye 
involvement.  Any further indicated 
special studies should be conducted.  Any 
opinion(s) expressed as to the severity 
of the veteran's Grave's disease should 
be accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial rating in excess of 10 percent 
for service-connected Grave's disease.  

If any benefit requested on appeal, for which a notice of 
disagreement has been filed, is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the such claim.  A reasonable period of time for 
a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


 

